Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 8-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the curved slot must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arcuate member has an arch with a diameter in a range from 14-16 inches  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 5, and 21-25 (claims 2, 3, 5, 21-25 are rejected as being depended from a rejected claim) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses the first elevated hanger 103a and the second elevated hanger 103b extend radially inward from the arcuate member 106 toward a center point of intersection for 
Claim 24 and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses the five gallon bucket can have a diameter in a range between 12-14 inches however the specification does not disclose the arcuate member has an arch with a diameter in a range from 14-16 inches therefore failing to comply with the written description.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 21, 22, 23, and 25 is/are rejected as best understood, under 35 U.S.C. 102 as being anticipated by Willoughby 1,124,091. Willoughby discloses a pouch hanger, comprising: an arcuate member that extends from a first end to a second end; a first elevated hanger that extends from the first end of the arcuate member; a second elevated hanger that extends from the second end of the arcuate member;  a first support tab that extends from the first elevated hanger and a second support tab that extends from the second elevated hanger, the first end and the second end of the arcuate member have a first lateral distance that is larger than a second lateral distance between the first support tab and the second support tab; and a curved slot that is formed from the arcuate member, the first elevated hanger, and the second elevated hanger, the curved slot bending outwardly along the arcuate member and bending away from the first support tab and the second support tab, the curved slot having a first side entrance and a second side entrance that are oriented radially from the arcuate member toward an intersection point of a first axis for the first elevated hanger and a second axis for the second elevated hanger; the pouch hanger of claim 1, wherein a first recessed portion extends from the first elevated hanger to the first support tab, and a second 

[AltContent: arrow][AltContent: textbox (1st elevated hanger        arcuate member (14)   2nd elevated hanger
                   slot)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (2nd back support 
2nd rim support 
2nd front support 
2nd tab)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st rim support
1st front support
1st recess portion
1st tab)]           
    PNG
    media_image1.png
    335
    710
    media_image1.png
    Greyscale

[AltContent: textbox (2nd elevated hanger)]
[AltContent: arrow][AltContent: textbox (1st elevated hanger)]
[AltContent: arrow][AltContent: textbox (2nd front support)][AltContent: arrow][AltContent: textbox (2nd  back support
2nd slot
2nd recess
2nd tab)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st front support)][AltContent: arrow][AltContent: textbox (1st back support )][AltContent: arrow][AltContent: textbox (1st rim support )][AltContent: arrow][AltContent: textbox (1st slot)][AltContent: arrow]                        
    PNG
    media_image2.png
    157
    231
    media_image2.png
    Greyscale
                         
    PNG
    media_image3.png
    444
    329
    media_image3.png
    Greyscale


Claim(s) 1, 2, 5, and 25 is/are rejected, as best understood, under 35 U.S.C. 102(a) (1) as being anticipated by Spater 2007/0095989. Spater discloses a pouch hanger, comprising: an arcuate member that extends from a first end to a second end; a first elevated hanger that extends from the first end of the arcuate member; a second elevated hanger that extends from the second end of the arcuate member; a first support tab that extends from the first elevated hanger and a second support tab that extends from the second elevated hanger, the first end and the second end of the arcuate member have a first lateral distance that is larger than a second lateral distance between the first support tab and the second support tab; and a curved slot that is formed from the arcuate member, the first elevated hanger, and the second elevated hanger, the curved slot bending outwardly along the arcuate member and bending away from the first support tab and the second support tab, the curved slot having a first side entrance and a second side entrance that are oriented radially from the arcuate member toward an intersection point of a first axis for the first elevated hanger and a second axis for the second elevated hanger; the pouch hanger of claim 1, wherein a first recessed portion extends from the first elevated hanger to the first support tab, and a second recessed portion extends from the second elevated hanger to the second support tab; the pouch hanger of claim 1, wherein a top portion of at least one of the first support tab or the second support tab is in a plane above the arcuate member (the claim does not define where the planes are for the arcuate member therefore as best understood the prior art meets the claim limitations); a pouch hanger for a bag, comprising: a bag; an arcuate member that extends from a first end to a second end; a first elevated hanger that extends from the first end of the arcuate member; a second elevated hanger that 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd elevated hanger
2nd slot
2nd recess
2nd tab)][AltContent: textbox (arcuate member
1st elevated hanger
1st slot
1st recess
1st tab)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    99
    169
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willoughby 1,124,091. Willoughby discloses all of the limitations except for a width of the curved slot from the first back support member to the first front support member is in a range from 0.02 inches to 1.5 inches and wherein the arcuate member has an arch with a diameter in a range from 14-16 inches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willoughby to have a width of the curved slot from the first back support member to the first front support member is in a range from 0.02 inches to 1.5 inches and wherein the arcuate member has an arch with a diameter in a range from 14-16 inches since a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, and 21-25have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631